DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group 2, claims 9-20, in the reply filed on 08/24/2020 is acknowledged.
3.	This application is in condition for allowance except for the presence of Group 1, claims 1-8, directed to product claims non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.
Allowable Subject Matter
4.	Claims 9-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The prior art of which WO 2015/123709 A1 is considered to be the most relevant fail to teach significant elements related to the method of assembling the presently claimed pizza box with integral plate storage.  Specifically, the prior art fails to disclose or suggest that it would have been obvious to provide a lid having a plate pocket cut into said lid; said plate pocket foldably extending from an edge of the lid through connecting members and said plate pocket having flaps extending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734